SIMONE M. WRIGHT, CSR
                        C E R T I F I E D          C O U R T     R E P O R T E R
                                         368th District Court
                   405 Martin Luther King, Box 8       simonewrightcourtreporter@gmail.com
                   Georgetown, Texas 78626                               Ph. (512) 943-1280




October 24, 2015


MR. JEFFREY D. KYLE
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547
(512) 463-1733


Re:    Court of Appeals No. 03-15-00469-CR
       Trial Court Case No. 12-0702-K277
       James Michael Reser vs. The State of Texas

Dear Mr. Kyle,

Due to formatting problems, enclosed please find the hard copies of State’s Exhibits Nos. 41, 42,
105, 106, and 123, which were marked in the trial of the above-mentioned cause. The exhibit
volume sent via the TAMES portal included all exhibits except these five CDs/DVDs.
Please file these exhibits with the appropriate case.

If you have any questions at all, please do not hesitate to ask.
If you wouldn’t mind, please confirm receipt to the email address listed in the header above.


Thank you very much,

Simone M. Wright
Certified Court Reporter


Job No. 169